 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6      JESUS CHAVEZ FLORES,
                                                             Case No. 3:18-cv-05139-BHS-TLF
 7                                 Plaintiff,
                v.                                           ORDER RE: MAGISTRATE JUDGE
 8                                                           RECUSAL
        UNITED STATES IMMIGRATION AND
 9      CUSTOMS ENFORCEMENT, et al.,
10                                 Defendants.

11
            On September 25, 2019, Magistrate Judge David W. Christel recused himself (Dkt. 229)
12
     from this case immediately upon learning that he had a potential financial interest in BlackRock
13
     Fund Advisors, identified as a corporate member of the GEO Group Inc. in the Corporate
14
     Disclosure Statement filed on August 3, 2018 (Dkt. 72). The U.S. Securities and Exchange
15
     Commission identifies BlackRock Fund Advisers as a direct or indirect subsidiary of BlackRock,
16
     Inc., a stock owned by Judge Christel.
17
            If the parties wish to submit any briefing or motions concerning whether this potential
18
     conflict of interest would require a review of any rulings made by Judge Christel since August 3,
19
     2018, the deadline for filing any briefs or motions is: October 17, 2019.
20

21

22

23

24

25

     ORDER RE: MAGISTRATE JUDGE RECUSAL - 1
 1

 2

 3

 4         If any motions are filed, the noting date will be Friday, October 25, 2019.

 5         Dated this 4th day of October, 2019.

 6

 7

 8                                                      A
                                                        Theresa L. Fricke
 9                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER RE: MAGISTRATE JUDGE RECUSAL - 2
